Citation Nr: 1032836	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for disequilibrium or 
dizziness, to include as secondary to service connected hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which denied service connection for disequilibrium and dizziness. 

In an April 2010 decision the Board remanded the claim for a VA 
examination.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his disequilibrium or dizziness is due 
to his service-connected hearing loss and/or tinnitus. 

In April 2010 the Board remanded the issue for an adequate VA 
examination to fully address the Veteran's contentions and 
provide a rationale in support of any conclusions.  

In May 2010 a VA examination was conducted and the examiner 
concluded that "[i]t does not seem that the [Veteran] has true 
vertigo and I therefore do not believe that this is a product of 
any kind of inner ear disease." Once again the examiner has 
failed to explain why the Veteran's condition, complained of as 
dizziness, is not related to his hearing loss or tinnitus, or 
whether the Veteran's hearing loss and tinnitus contributed to 
his dizziness. 

The AMC failed to fully comply with the Board's April 2010  
remand order as the VA examination did not adequately address the 
terms of the Board's remand.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the remand 
order and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Failure of the Board to ensure 
compliance is error as a matter of law.   See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Further remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the claims file back to the May 
2010 examiner, if available, if not 
schedule the Veteran for another VA 
examination.. The claims folder, and a copy 
of this remand, must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

The examiner should provide opinions on the 
following:

(a) Whether the Veteran has any diagnosed 
disequilibrium or dizziness. 

(i)  If so, is it at least as likely as not 
that any diagnosed disequilibrium or 
dizziness was caused or aggravated by the 
Veteran's service connected hearing loss.  

The examiner shall explain whether there is 
a relationship between hearing loss and 
disequilibrium or dizziness.

(ii) If so, is it at least as likely as not 
that any diagnosed disequilibrium or 
dizziness was caused or aggravated by the 
Veteran's service connected tinnitus. 

The examiner shall explain whether there is 
a relationship between tinnitus and 
disequilibrium or dizziness. 

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for 
disequilibrium or dizziness.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and give 
them time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that  are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



